Citation Nr: 0106620	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  95-33 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound of the left hand, muscle group IX, 
to include degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran was scheduled for a personal hearing before the 
RO to take place in November 1995.  According to a note from 
November 1995 in the claims file, he did not appear for that 
hearing.  The hearing was not rescheduled.  The Board also 
notes that this case was remanded in May 1999 to afford the 
veteran a VA examination.  That examination was performed in 
August 1999, the report is associated with the record, and 
the case is now again before the Board.

The veteran received a separate 10 percent rating for 
decreased sensation of the left second and third fingers.  
This is considered a partial grant of the benefit sought on 
appeal.  Because a claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
the case is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran can touch his thumb to all of his fingers in 
the left hand, but he has reduction in the range of motion of 
the index and middle fingers, arthritic pathology, and 
decreased sensation in both fingers.  



CONCLUSION OF LAW

The criteria more nearly approximate an evaluation of 20 
percent, and no more, for residuals of gunshot wound of the 
left hand, muscle group IX, to include degenerative changes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, 
Diagnostic Codes 5309-5223 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The veteran has indicated that the 10 percent evaluation 
assigned his residuals of a gunshot wound to the left hand is 
inadequate, and he has applied for an increased evaluation.  
The Board, which has already remanded this case for further 
examination of the veteran's hand, concludes that adequate 
assistance to the veteran has been rendered pursuant to 
38 U.S.C.A. § 5107(a) (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran established service connection for his residuals 
of a gunshot wound to the left hand in February 1946.  He is 
currently assigned a 10 percent evaluation under Code 5309, 
which sets forth criteria for evaluating injuries to 
intrinsic muscles of the hand.  This provision applies to the 
intrinsic muscles that supplement the function of the forearm 
muscles in delicate manipulative movements.  The intrinsic 
muscles include the thenar eminence; short flexor, opponens, 
abductor and adductor of thumb; hypothenar eminence; short 
flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.  A note to the 
criteria further states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent."  See 38 C.F.R. § 4.73, Code 5309.

Further, the Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997. 62 Fed. Reg. 30235-
30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of the 
claim under the criteria that is to the veteran's advantage.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the changes do not significantly affect 
the veteran's case and they essentially leave the application 
of the provisions of relevant Diagnostic Codes unchanged.

The Board will also consider Code 5226, which provides a 10 
percent evaluation for ankylosis of the middle finger, either 
favorable or unfavorable.  See 38 C.F.R. § 4.71a, Code 5226.  
Finally, under Code 5223, favorable ankylosis of the index 
and middle fingers warrants a 20 percent evaluation.  See 
38 C.F.R. § 4.71a, Code 5223.  In essence limited motion to a 
specified degree will suffice to meet the criteria.  

According to a VA nerve coordination study performed in May 
1991, the veteran's left medial and ulnar motor distal 
latencies and nerve conduction velocities were normal.  The 
examiner indicated that the study was normal with no evidence 
of neuropathy in the nerves that were studied.

At a VA examination in May 1995, the veteran reported having 
the sensation of pins sticking through his hands and fingers 
on the left.  He said that the pain was relieved by Motrin.  
Physical examination revealed that the hands and fingers were 
nontender.  There were minimal varicosities on the left 
wrist, and after ranges of motion, the veteran complained on 
the sticking sensation.  The left hand had thin, shiny skin 
graft tissue over the dorsal aspect of the left hand.  There 
were some contracture of the left palm secondary to loss of 
the metacarpal joint.  Ranges of motion of the fingers were 
flexion to 70 degrees on fingers five, four, and two.  
Flexion was to 50 degrees in the third finger.  Flexion was 
to 60 degrees on the thumb.  Flexion at the DIP joint was 40 
degrees from fingers two through five.  The strength of each 
finger in the left hand was 5/5, except for the third finger, 
which was 3/5.  The veteran was able to pick up a paper clip 
with each finger, and that he wore a glove on the left hand 
for protection.  The veteran reported that he had decreased 
sensation on the fifth finger on the left.  The examiner 
diagnosed status post gunshot wound, left hand and third 
finger on the left side.  Arthritic changes and loss of 
contour, third left metacarpal phalangeal joint, were also 
diagnosed.  The examiner said there was decreased sensation 
in the left fifth finger, decreased hand and third finger 
strength, and decreased motion in the left fingers.  

An August 1999 VA examination report reflects that the 
veteran was missing a metacarpal of his third finger, and he 
had skin grafts performed on his left hand.  He had limited 
sensation in his second and third fingers of the left hand.  
He had lost tissue with the muscles involved, but there were 
no tumors or keloids.  He had normal grip strength in all 
five of the fingers in the left hand, and he was able to 
grasp course objects, for example a pen or a book, but he was 
unable to grasp a piece of paper with the second and third 
digits on the left hand.  He had normal metatarsophalangeal 
flexion on the left hand.  The examiner stated that the 
veteran had hyperextension less than 30 degrees in the third 
finger of the left hand, and it was also stated that there 
was an inability to hyperextend that digit.  The examiner did 
not further explain this discrepancy in the examination 
report, but she did indicate that there was an inability to 
flex the third digit.  The veteran was able to touch all of 
the fingertips with his thumb on the left hand, and he could 
abduct all of the fingers.  He had no sensation of sharp or 
dull in the second and third digits, and there was decreased 
sensation of hot or cold.  

An X-ray taken in August 1999 showed that there was an old 
un-united fracture of the middle metacarpal with sclerosis of 
the adjacent surfaces of the fracture, compatible with non-
union.  There was a secondary shortening of the length of the 
middle finger.  Degenerative changes were noted in the 
proximal interphalangeal joints of the index, ring, and 
little fingers.  Degenerative changes were also noted in the 
carpo-metacarpal joint of the thumb and trapezium.  

There is loss of motion in two of the veteran's digits on his 
left hand associated with the wound residuals.  He definitely 
has muscle and bone damage affecting the middle finger.  The 
Board believes that the wound residuals are equivalent to 
that degree of disability contemplated by a 20 percent rating 
under Code 5223.  The veteran's greatest difficulty is with 
his middle finger on the left hand.  According to the latest 
examination report, he was unable to grasp a piece of paper 
either with the middle and index fingers.  

On the other hand, the veteran is able to touch all of his 
fingertips with the thumb, and he could abduct all of the 
left hand fingers, including the third finger, which had the 
most restricted range of motion.  With regard to grip 
strength, the August 1999 VA examination report reflects that 
he had normal grip strength in all of the fingers.  Thus, the 
veteran's grip strength increased from 3/5 in May 1995 to 5/5 
in August 1999 in the third finger, and it remained at 5/5 in 
the rest of the fingers.  
The evidence of record does not show that there is 
unfavorable ankylosis, or that there is any ankylosis in 
three digits of the left hand, rather than in two digits.  
Thus, a higher evaluation is not warranted.  As a final 
matter, the Board notes that it considered the applicability 
of the benefit-of-the-doubt rule and applied it to support 
the assignment of a 20 percent rating.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 20 
percent, and no more, for residuals of gunshot wound of the 
left hand, muscle group IX, to include degenerative changes 
is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

